PER CURIAM.
On this appeal by the defendant below, Ernest Solomon, from a judgment of con*785viction for breaking and entering with intent to commit a felony and for grand larceny, reversal is sought on the ground that his confession, received at trial, should have been excluded because it was the fruit of an unlawful arrest. The trial judge concluded the arrest in this case, made without a warrant under § 901.15(2), Fla.Stat., F.S.A., was lawful in the circumstances presented. On consideration of the record and briefs we find no sufficient ground or reason to disturb that holding.
Affirmed.